The appellant filed a bill of complaint in the Circuit Court No. 2, of Baltimore City, against the appellees praying that "a preliminary and a perpetual injunction may issue restraining the defendants, and each of them, from acting or assuming in any manner to act as a State Tobacco Warehouse Building Commission for any purpose or in any respect whatsoever, and further restraining and enjoining them, and each of them, from doing any act or thing or taking any steps or proceedings whatsoever to demolish or cause to be demolished any of the existing Tobacco Warehouses of the State of Maryland, and particularly Tobacco Warehouse No. 4 and section "B" of Tobacco Warehouse No. 3; and restraining and enjoining them, and each of them, from entering into any contract upon the part of the State of Maryland, or in any manner involving the funds of said State, or any of them, for the preparation of plans or specifications for a new building to serve as a State Tobacco Warehouse or for the construction or building of any such warehouse, and particularly of a warehouse consisting of eight stories and with a capacity for the storage and inspection of about twenty thousand hogsheads of tobacco upon the site of Warehouse No. 4 and section "B" of Warehouse No. 3; and further restraining and enjoining said defendants from expending, disbursing, charging, pledging or contracting in any manner whatsoever with reference to said funds of two hundred and sixty-seven thousand dollars ($267,000), mentioned in said bill of complaint, or any part of the same."
The appellees demurred to the entire bill, which demurrer the Court sustained, and by its order passed on the 17th day of January, 1907, the bill of complaint was dismissed, and from that order the appeal in this case was taken. *Page 540 
The bill was filed by the appellant, James M. Christmas, as a property owner, taxpayer, and resident of Prince George's County, Maryland, on his own behalf and in behalf of all other taxpayers of the State, who might care to come in and avail themselves of the suit. The facts, which are admitted by the demurrer, are that the complainant is a taxpayer as alleged; that prior to the 7th and 8th of February, 1904, the State of Maryland had five tobacco warehouses in Baltimore City, whose capacity for the storage and inspection of tobacco was so much in excess of actual needs for such purposes that one of said warehouses, to wit, No. 2, was leased to the Pennsylvania Railroad Company. That of said five warehouses Nos. 1 and 2 were destroyed by said fire, and that the insurance money accruing as indemnity to the State for the destruction of said two warehouses and also from the sale of the sites on which said two warehouses were located, together with the sum paid the State by the city of Baltimore for a part of a lot belonging to the State, and taken by the said city for the purpose of widening Light street therein amounted to the sum of two hundred and sixty-seven thousand dollars ($267,000.00), which sum was and is now credited to the State Tobacco Warehouse Fund and is a part of the public money of the State of Maryland; that the appellees propose to destroy said warehouses and to build a new warehouse, and in doing so are assuming to act as the State Tobacco Warehouse Building Commission created by the Act of 1906, chapter 804.
The bill charges that the destruction of said warehouses and the erection of a new one, as the defendants propose to do, and which they are about to begin and carry out, would be not only unlawful, but would result in a total loss of said sum of two hundred and sixty-seven thousand dollars ($267,000.00) belonging to the State, and would involve the loss of valuable State property, and would embark the State in an enterprise, which would be fraught with undesirable burdens and heavy and constant pecuniary losses to the State, and that the pursuance of the proposed plans as indicated would commit the *Page 541 
State to an unwise, discredited, and obsolete policy, which its best interests would require to be abandoned. The bill then sets out in detail facts tending to establish this allegation of waste, extravagance, and unbusiness like policy. The grounds upon which he rests his right to relief are, first, the unconstitutionality of the Act of 1906, chapter 804, under the authority of which the appellees are assuming to act; secondly, that assuming said Act to be valid, it confers upon the appellees no authority to do the things they are about to do, and hence their proposed plans and acts are ultra vires, and their consummation by the defendants, being unauthorized by law, should be restrained by the Court.
The Act is said to be unconstitutional and void, because, it is asserted, the subject-matter of the Act is not described in its title as required by Article 3, § 29 of the Constitution. If this objection be well taken the Act must be stricken down, and the undertaking of the appellees arrested. In the case ofFout and Others v. The County Commissioners of FrederiekCounty, post p. 545, we had an occasion to consider, and state with some particularity the purpose and operation of that Article and section of the Constitution, and we do not deem it necessary to repeat what was there said with respect to that subject. In the case of Kafka v. Wilkinson, 99 Md. 238, the Court, speaking through JUDGE JONES in reference to the fre quency with which this section of the Constitution had been considered said: "It has received a liberal construction, and the Courts have been reluctant in any case to give it an operation which would defeat the legislative intent, yet they have not hesitated to strike down legislative acts that were clear infractions of its purpose and object. These have been declared to be two fold; the first is to prevent the combination in one act of several distinct and incongruous subjects, and that the second is that the Legislature and the people of the State may be fairly advised of the real nature of impending legislation. It would seem that if the object of the constitutional provision in question is to be respected and is to have meaning and effect in controlling legislation, the considerations *Page 542 
which have just been mentioned must have a controlling effect in applying it."
In the earlier case of Stiefel v. Maryland Institute for theInstruction of the Blind, 61 Md. 148, it was said "that publicity and a knowledge of the true effect and operation of every bill brought before the Legislature are the great safeguards against ill-considered and improper legislation. The provision is one among many others in the Constitution designed to promote those objects. Bills are sometimes read, especially the first time, by their titles only, and the titles only are spread upon the journal. It is therefore important that the title to the bill should not be misleading, and at least a general idea of the purport of the law may be gathered from it."
To the same effect are all the decisions of this Court dealing with the sufficiency of the title, the latest of which are theState v. The German Savings Bank, 103 Md. 196, and Mayor,c., v. Flack et al., 104 Md. 107. In the latter case CHIEF JUDGE McSHERRY mentioned some cases in which statutes have been stricken down because of insufficient titles: "There are several cases," he said, "which illustrate the vice of incorporating in the Act something entirely foreign to the subject-matter described in the title. Thus in Scharf v. Tasker, 73 Md. 378, under an Act to provide for the assessment of unclaimed military lots in Allegany and Garrett Counties, a section of the Act which exempted Garrett County from the obligation of paying fees to the Commissioner of the Land Office then due for searches previously made, was stricken down. And in State v. Shultz Company,83 Md. 58, the title had relation to newly incorporated companies, whilst the act included existing companies. In Luman v.Huchens Bros., 90 Md. 15, the title prohibited sales to employees whilst the act prohibited sales to anyone."
The Maryland rule upon this subject is in accord with the current of decisions in other States which have incorporated in their organic laws provisions similar to our own. These decisions, with much research and labor and skillful arrangement, have been collected and cited in the carefully prepared *Page 543 
brief of the appellant's counsel, but as most of these cases merely support and illustrate the Maryland doctrine upon the subject we do not deem it necessary to discuss them.
The Act, which is assailed in this case (Act 1906, chapter 804), is entitled: "An Act to repeal and re-enact with amendments section 2 of chapter 426 of the laws of 1904, entitled "An Act to anthorize and empower the Board of Public Works of Maryland to collect the insurance upon State Tobacco Warehouses Nos. 1 and 2, and place the same to the credit of the Tobacco Warehouses Fund, and to either rebuild a modern warehouse on the present site of Tobacco Warehouses Nos. 1 and 2, and the property owned by the State adjacent thereto, or to sell said property or lease the same for such sum as they may think right and build a tobacco warehouse in some locality of Baltimore City selected by said Board of Public Works." The body of the Act embraces six sections. The first section embodies a literal transcript of the title of the Act of 1904, chapter 426, and repeals and re-enacts its second section so as to read as follows:
"Sec. 2. And be it further enacted, That the members of the Board of Public Works, together with Henry Lantz, William B. Claggett and Joshua S. Rawlings, Adrian Posey and John H. Drury, shall be and they are hereby constituted the State Tobacco Warehouse Building Commission, without compensation, for the purpose of rebuilding, enlarging, and fully equipping Warehouses Nos. 3, 4 and 5, and if sufficient amount remain in the tobacco fund for the purchasing a suitable site on the water front in the city of Baltimore, and erecting thereon a tobacco warehouse with a capacity of at least eight thousand (8,000) hogsheads, provided the site shall be west of Market space and north of Hughes avenue; and in case the said commissioners shall be unable to obtain a suitable site within the said bounds they shall cause to be rebuilt on the site of houses "A" and "B" of No. 3 Warehouse a modern and fully equipped house for the inspection and storage of tobacco."
Sec. 3 provides that the Governor shall be President of the *Page 544 
Commission, and contains a provision as to how vacancies therein shall be filled; Sec. 4 provides that as soon after the passage of the Act as possible, said Commission shall organize and select a Secretary and proceed to purchase or lease a convenient and suitable site or lot of ground having water front in the City of Baltimore, and shall proceed to procure plans and specifications for said warehouse; it further provides for the advertising for bids, the awarding of the contract, the employment of an architect, and for the proper equipment of the warehouse; Sec. 5 authorizes the expenditure of the money credited to the Tobacco Warehouse Fund from the insurance money collected from the former warehouses Nos. 1 and 2, and from the sale of the sites of the same, or which may hereafter be credited to said fund from the sale of warehouse No. 3 "A."
The title describes certain duties which it is intended shall be imposed the Board of Public Works. The title is restrictive in character, and points out three specific things which theBoard of Public Works is authorized to do; first, to collect the insurance upon warehouses Nos. 1 and 2, and place the same to the credit of the Tobacco Warehouse Fund; second, to rebuild amodern warehouse on the present site of warehouses Nos. 1 and 2
and the property owned by the State adjacent thereto; or thirdly to sell said property, or lease the same, and build a tobacco warehouse on some locality in Baltimore city selected by theBoard of Public Works. The second section of the Act, which we have transcribed in full, establishes a governmental agency entirely distinct from the Board of Public Works called the State Tobacco Warehouse Building Commission, and which the Act declares is established for the following purposes; first to rebuild,enlarge and equip warehouses Nos. 3, 4 and 5: and second to purchase a suitable site on the water front in Baltimore city in the location mentioned in the Act, and to erect thereon a tobacco warehouse with a capacity of at least eight thousand hogsheads, and in case a suitable site cannot be secured in the locality mentioned in the Act, the Commission is authorized to build onthe sites of warehouses *Page 545 "A" and "B" of No. 3 Warehouse a modern and fully equipped house for the storage and inspection of tobacco.
It is thus clearly apparent that the things authorized to be done by section 2 of the Act, and the agency by which they are directed to be done are entirely different from the things indicated in the title. It seems to be perfectly plain that the title of this Act does not indicate in the slightest degree the nature of the proposed legislation. No one looking at the title would suppose for a moment that it was proposed to create such a Commission as that established by the Act, and to confer upon it the powers and duties therein expressed. The title is so insufficient and misleading as to be obnoxious to section 29 of Article 3 of the Constitution, and, therefore, the Act must be declared void. It follows that the work about to be undertaken by the appellees is without warrant of law.
The appellant, who is a resident and tax payer of the State, has such a special interest in the subject matter as to entitle him to maintain a suit to restrain the unauthorized destruction by the appellees of valuable State property, or the unwarranted expenditure by them of the funds of the State. In accordance with the views herein expressed, the order appealed against will be reversed, and the cause remanded.
Order reversed, and cause remanded, with costs.